Citation Nr: 1000497	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-31 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for diabetes mellitus.

2.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for diabetic nephropathy with 
hypertension.

3.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for cerebrovascular accident 
with weakness of the left upper extremity.  

4.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for cerebrovascular accident 
with weakness of the left lower extremity.  

5.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for cerebrovascular accident 
with aphasia.

6.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for ischemic cardiomyopathy 
with coronary artery disease.  

7.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for erectile dysfunction.  

8.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for diabetic retinopathy.  

9.  Entitlement to an effective date prior to January 30, 2005, 
for the assignment of special monthly compensation based on the 
loss of use of a creative organ.  

10.  Entitlement to an effective date prior to January 30, 
2005, for a grant of basic eligibility for Dependents' 
Educational Assistance (DEA) benefits.    


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to April 
1975.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received 
in January 2008, the Veteran requested a Board hearing at the 
RO.  The Board acknowledged this request and informed the 
Veteran of the date of the scheduled hearing by letters dated 
January 2008 and June 2009, but on the date of the hearing, the 
Veteran failed to report.  Given that he did not submit a 
request for postponement prior thereto, the Board considers his 
hearing request withdrawn under 38 C.F.R. § 20.704(d) (2009).


FINDING OF FACT

On January 30, 2006, and at no time prior thereto, the RO 
received from the Veteran a claim of entitlement to service 
connection for diabetes, hypertension, stroke and a kidney 
disorder and there were no other issues claims prior to that 
time.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to 
January 30, 2005, for a grant of service connection for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 20.1103 (2009).

2.  The criteria for entitlement to an effective date prior to 
January 30, 2005, for a grant of service connection for 
diabetic nephropathy with hypertension are not met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 
3.155, 3.400, 20.1103 (2009).

3.  The criteria for entitlement to an effective date prior to 
January 30, 2005, for a grant of service connection for 
cerebrovascular accident with weakness of the left upper 
extremity are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. 
§§ 3.1, 3.114, 3.155, 3.400, 20.1103 (2009).

4.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for cerebrovascular accident 
with weakness of the left lower extremity are not met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 
3.155, 3.400, 20.1103 (2009).

5.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for cerebrovascular accident 
with aphasia are not met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 
3.400, 20.1103 (2009).

6.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for ischemic cardiomyopathy 
with coronary artery disease are not met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 
20.1103 (2009).

7.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for erectile dysfunction are 
not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.114, 3.155, 3.400, 20.1103 (2009).

8.  Entitlement to an effective date prior to January 30, 2005, 
for a grant of service connection for diabetic retinopathy are 
not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.114, 3.155, 3.400, 20.1103 (2009).

9.  Entitlement to an effective date prior to January 30, 2005, 
for the assignment of special monthly compensation based on the 
loss of use of a creative organ are not met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 
20.1103 (2009).

10.  Entitlement to an effective date prior to January 30, 
2005, for a grant of basic eligibility for DEA benefits are not 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.114, 3.155, 3.400, 20.1103 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative, if any, of which portion of the 
evidence the claimant is to provide and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of 
the VCAA, when applicable.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA is applicable in this case and, as 
explained below, VA satisfied the requirements thereof by 
providing the Veteran adequate notice and assistance with 
regard to his claims.  The Board's decision to proceed in 
adjudicating these claims does not, therefore, prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice requirements 
apply to all five elements of a service connection claim, 
including: (1) veteran status; (2) existence of disability; (3) 
a connection between service and disability; (4) degree of 
disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated February 2006 and May 2007, the first 
sent before initially deciding those claims in a rating 
decision dated January 2007.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of the notice letter, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
March 2006 and January 2008, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, notified 
him of VA's duty to assist and indicated that it was developing 
his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The RO 
also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

The RO made reasonable efforts to identify relevant records to 
be obtained in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
and post-service treatment records.  The RO did not afford the 
Veteran a VA examination in support of his claim because 
evidence of the Veteran's current medical state is not 
pertinent to the claims on appeal.   

II.  Analysis 

By rating decision dated January 2007, the RO granted the 
Veteran service connection for diabetes mellitus, diabetic 
nephropathy with hypertension, a cerebrovascular accident with 
weakness of the left upper extremity, weakness of the left 
lower extremity and aphasia, ischemic cardiomyopathy with 
coronary artery disease, erectile dysfunction and diabetic 
retinopathy, special monthly compensation based on the loss of 
use of a creative organ, and eligibility for Dependents' 
Educational Assistance benefits, all effective from January 30, 
2005.  The Veteran then expressed disagreement with the 
effective date assigned these grants.  According to written 
statements he submitted during the course of this appeal, 
August 1986 is the appropriate date to assign such grants 
because that is when a medical professional first diagnosed him 
with diabetes, the disability that led to all of his other 
medical problems, which considered collectively, render him 
totally disabled and eligible for DEA benefits.  

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen is 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2009).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from 
service, if the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).

The effective date of a grant of disability compensation 
awarded pursuant to any liberalizing law shall not be earlier 
than the effective date of the law.  38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2009).  If a claim 
is reviewed at the request of the claimant more than one year 
after the effective date of the law, benefits may be paid for a 
period of 1 year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3) (2009).

Under the laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2009).  A "claim" is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or evidencing 
a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello 
v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a) (2009); Servello, 
3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such precision 
a prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date it 
was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an increase 
or to reopen provided the report relates to a disability that 
may establish entitlement.  38 C.F.R. § 3.157(a) (2009).  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed service hospital will be accepted as the 
date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2009).  
Evidence received from a private physician or layperson will 
also be accepted as a claim for an increase or to reopen when 
the evidence is within the competence of the physician or 
layperson and shows the reasonable probability of entitlement 
to benefits.  The date of receipt of such evidence will be 
accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2009).

In this case, on January 30, 2006, the RO received from the 
Veteran a VA Form 21-4138 (Statement in Support of Claim), 
which may be construed as an informal claim of entitlement to 
service connection for, in part, diabetes, hypertension, stroke 
and a kidney disorder.  With the exception of the Veteran's 
service treatment records, there is no documentation in the 
claims file, claim or otherwise, dated prior to the date of 
receipt of this informal claim.  

As previously indicated, based on this claim, by rating 
decision dated January 2007, the RO granted the Veteran service 
connection for diabetes mellitus and multiple associated 
complications, including diabetic nephropathy with 
hypertension, a cerebrovascular accident with weakness of the 
left upper extremity, weakness of the left lower extremity and 
aphasia, ischemic cardiomyopathy with coronary artery disease, 
erectile dysfunction and diabetic retinopathy.  The RO also 
granted the Veteran special monthly compensation based on the 
loss of use of a creative organ and eligibility for DEA, all 
effective from January 30, 2005, a year prior to the receipt of 
the informal claim.  The RO did so pursuant to 38 C.F.R. § 
3.114(a)(3) and based on a 2001 law adding Type II diabetes to 
the list of medical conditions presumed to be associated with 
herbicide exposure in Vietnam.  This law entitled the Veteran 
to service connection and special monthly compensation for his 
diabetes and its complications, which, collectively, render him 
totally disabled and eligible for DEA benefits.  

In the absence of evidence of a claim filed prior to January 
30, 2006, the Board concludes that the criteria for entitlement 
to an effective date prior to January 30, 2005 for grants of 
service connection for diabetes mellitus, diabetic nephropathy 
with hypertension, a cerebrovascular accident with weakness of 
the left upper extremity, weakness of the left lower extremity 
and aphasia, ischemic cardiomyopathy with coronary artery 
disease, erectile dysfunction and diabetic retinopathy, the 
assignment of special monthly compensation based on the loss of 
use of a creative organ, and a grant of basic eligibility for 
DEA benefits are not met.  The preponderance of the evidence in 
against each claim in this case.  The benefit-of-the-doubt rule 
is thus not for application.  


ORDER

An effective date prior to January 30, 2005, for a grant of 
service connection for diabetes mellitus is denied.

An effective date prior to January 30, 2005, for a grant of 
service connection for diabetic nephropathy with hypertension 
is denied.

An effective date prior to January 30, 2005, for a grant of 
service connection for cerebrovascular accident with weakness 
of the left upper extremity is denied.  

An effective date prior to January 30, 2005, for a grant of 
service connection for cerebrovascular accident with weakness 
of the left lower extremity is denied.  

An effective date prior to January 30, 2005, for a grant of 
service connection for cerebrovascular accident with aphasia is 
denied.

An effective date prior to January 30, 2005, for a grant of 
service connection for ischemic cardiomyopathy with coronary 
artery disease is denied.  

An effective date prior to January 30, 2005, for a grant of 
service connection for erectile dysfunction is denied.  

An effective date prior to January 30, 2005, for a grant of 
service connection for diabetic retinopathy is denied.  

An effective date prior to January 30, 2005, for the assignment 
of special monthly compensation based on the loss of use of a 
creative organ is denied.  

An effective date prior to January 30, 2005, for a grant of 
basic eligibility for DEA benefits is denied.    


___________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


